Citation Nr: 1106569	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a neurological 
disability of the upper extremities, to include as secondary to a 
cervical spine disability. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to June 1998 
with subsequent service in the Marine Reserves from 1997 to 2003.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  Jurisdiction over the claims file is 
currently held by the RO in Columbia, South Carolina.

The Veteran was scheduled for a hearing before the Board at the 
RO in December 2010.  The Veteran did not appear for the hearing, 
and has not requested that his hearing be rescheduled.  The Board 
will therefore consider the hearing request as withdrawn.  
38 C.F.R. § 20.702(d) (2010).

The Veteran's appeal was previously characterized by the RO as 
entitlement to service connection for a cervical spine condition 
(claimed as burning and tingling in the fingers, arms go numb, 
burning in the neck down to between the shoulders, and moving the 
head from side to side becomes painful).  It is clear from the 
Veteran's statements that he has claimed both orthopedic and 
neurological impairment resulting from a cervical spine 
disability.  Therefore, the current appeal has been styled by the 
Board as encompassing two separate claims, as reflected on the 
first page of this decision.  Although the RO characterized the 
appeal as a single issue for a cervical spine condition, the RO 
also clearly considered whether service connection was warranted 
for the orthopedic and neurological components of the claim.  
Therefore, the Board has jurisdiction over both claims on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (the Board's 
jurisdiction is limited to deciding questions in 
"appeals"...which have been the subject of a decision by an 
Agency of Original Jurisdiction (AOJ)). 

The issue of entitlement to service connection for neurological 
impairment of the upper extremities, to include as secondary to a 
cervical spine disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability, diagnosed as a disc osteophytes 
complex with stenosis, was incurred as a result of an injury 
during active duty service. 

CONCLUSION OF LAW

Service connection for a cervical spine disability, diagnosed as 
a disc osteophytes complex with stenosis, is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a 
cervical spine disability as it was incurred due to an injury 
during his Marine Reserves service.  In a May 2007 statement, the 
Veteran reported that he was hit on the head by a bay door cover 
in April 2000 while performing drill duty and has experienced 
neck pain and neurological impairment of the upper extremities 
ever since.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Initially, the Board must determine if the Veteran's claimed in-
service injury occurred during a period of active duty service to 
allow for a grant of service connection.  Under 38 U.S.C.A. § 
101(24) "active military, naval, or air service includes active 
duty, any period of active duty service for training [ACDUTRA] 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training [INACDUTRA] from an injury 
incurred or aggravated in line of duty during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty."

ACDUTRA means full-time training duty, where the service member 
is available for duty around-the-clock performed by the reserve 
components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual 
two-week training is an example of ACDUTRA.  Inactive duty 
training (INACDUTRA) is training duty, other than full time, 
performed by the reserve components.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or for injury incurred in or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other 
words, service connection is available for injuries, but not 
diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 
484 (1994).  

Service treatment records verify that the Veteran incurred a neck 
injury in May 2000.  The day after the injury, he complained of 
neck and mid-back pain, and was diagnosed with a neck injury that 
occurred during drill time.  Although the RO has not formally 
verified the Veteran's type of reserve service at the time of the 
in-service injury, the Board finds that the record establishes 
that the Veteran was serving on ACDUTRA in May 2000.  Service 
personnel records confirm that the Veteran served on reserve duty 
from 1997 to 2003, and the Veteran's treatment records following 
his injury noted that his head trauma occurred on duty.  
Additionally, the folder containing the Veteran's reserve 
treatment records is labeled "active reserve records" and the 
Veteran's retirement credit record indicates that active duty 
points were earned during the period between October 1999 and 
October 2000.  The Veteran has also been granted service 
connection for other disabilities stemming from the May 2000 head 
injury (post-concussion syndrome and neuralgia with headaches).  
Therefore, the Board finds that the record establishes the 
Veteran's May 2000 head injury occurred during a period of 
ACDUTRA and in the line of duty.  

The record also clearly establishes the presence of a neck injury 
in service, and the Veteran was diagnosed with a cervical disc 
osteophytes complex and stenosis in November 2009 following a 
cervical MRI.  The Board therefore finds that the first two of 
the three elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, the 
Veteran has reported a continuity of symptomatology.  Such a 
history can serve to establish a nexus between the current 
disability and in-service injury.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In numerous 
statements in support of his claim, the Veteran has reported the 
onset and continuation of neck pain since his May 2000 injury.  
The Veteran is competent to report observable symptoms such as 
pain, and the Board finds his statements are credible in light of 
his consistent reported history.  Upon physical examinations 
conducted during reserve service in December 2002 and February 
2003, he reported experiencing neck and back pain since his in-
service injury, and similar complaints were made to a private 
neurologist in April 2003.  The Veteran has also consistently 
reported the onset of neck pain since May 2000 to VA examiners 
and physicians at the Amarillo VA Medical Center (VAMC).  

The record therefore establishes the presence of all elements 
necessary for establishing service connection and the claim is 
granted.

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision with respect to the claim for service connection for a 
cervical spine disability.  


ORDER

Entitlement to service connection for a cervical spine 
disability, diagnosed as a disc osteophytes complex with 
stenosis, is granted.


REMAND

The Veteran also contends that service connection is warranted 
for neurological impairment of the upper extremities stemming 
from his service-connected cervical spine condition.  He has 
reported consistent numbness, tingling, and pain in his upper 
extremities since his in-service head injury in May 2000, and his 
statements regarding the specific symptoms and onset of his 
disability are considered competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  While the 
record also contains some medical evidence weighing against the 
finding of a current disability, the Board finds that the Veteran 
should be afforded a VA neurological examination to determine the 
nature and etiology of any currently presence neurological 
impairment of the upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claim for secondary service connection.  

2.  Schedule a VA neurological examination 
with an appropriate examiner to determine 
the nature and etiology of the claimed 
neurological impairment of the upper 
extremities.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

A nerve conduction study of the upper 
extremities and all other tests and studies 
deemed necessary by the examiner should be 
performed.  Following the nerve conduction 
study and physical examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any diagnosed 
neurological disorders are etiologically 
related to any incident of the Veteran's 
active service (to include the May 2000 
neck injury) or are caused or aggravated 
by the Veteran's service-connected cervical 
spine disability.

A complete rationale should be provided for 
all expressed opinions.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the claim remains 
denied, furnish the Veteran a supplemental 
statement of the case and provide an 
adequate opportunity for response before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


